Citation Nr: 1549297	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis, bilateral feet.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 through May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for arthritis of both feet but granted service connection for bilateral hearing loss and PTSD, effective October 13, 2009, with assigned noncompensable and 30 percent initial disability ratings respectively.  The Veteran has perfected a timely appeal in which he challenges the RO's denial of service connection of arthritis of both feet and the initial disability ratings assigned for bilateral hearing loss and PTSD.

A June 2014 private opinion indicates that the Veteran's PTSD has resulted in symptoms that impair the Veteran's occupational functioning.  Indeed, the Veteran's representative has argued in an October 2014 brief that the Veteran is currently unable to maintain gainful employment.  Based on this evidence, the Board is of the opinion that the issue of entitlement to a TDIU has been raised by the record and accepts jurisdiction over that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).

The issues of the Veteran's entitlement to a compensable initial disability rating for bilateral hearing loss and an initial disability rating in excess of 30 percent for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current disability in either foot that was either sustained during active duty service or resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for arthritis, bilateral feet, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a March 2010 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for claimed arthritis.  Consistent with Dingess, the letter also included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's September 2010 rating decision.  VCAA notice provided to the Veteran as to the limited matter adjudicated herein was legally sufficient; hence, VA's duty to notify as to that matter is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, VA treatment records, and naval hospital records have been obtained and associated with the record.

The Board is aware that the Veteran has not been afforded a VA examination that is focused specifically on his claimed foot disorder.  Nonetheless, VCAA does not require a VA medical examination unless the medical evidence already of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512   (2004) (per curiam).  As discussed more fully below, there is no credible evidence of continuity of symptomatology and no competent evidence otherwise suggesting a relationship between any current disability and service.  In the absence of such evidence, a prima facie case for service connection for arthritis of either foot has not been presented.  Under the circumstances, a VA examination to determine the nature and etiology of the Veteran's claimed foot disorder is not warranted by the evidence.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Arthritis, Bilateral Feet

In his claims submissions, the Veteran asserts generally that he is entitled to service connection for arthritis in his feet.  The record does not contain any allegation of a specific in-service injury, nor does it contain any express assertion as to how the Veteran believes that the claimed disorders in his feet are related to his active duty service.  In his October 2010 Notice of Disagreement (NOD), however, he does describe extensive combat training and combat involvement during service in Vietnam.  In a September 2011 statement, he describes current foot pain.  Overall, the assertions contained in the record seem to imply that the Veteran's claimed foot disorder is the result of wear and stress placed on his feet during combat.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Notably, the Veteran's DD Form 214 documents that the Veteran served in Vietnam and that he has been decorated with the Purple Heart and the Bronze Star for valor during combat.  Hence, it is certainly likely that the Veteran's feet were subject to stress and wear.  Nonetheless, the Board observes that combat service in and of itself does not give rise to any presumptions of service connection for arthritis or other orthopedic disabilities.

Subject to the foregoing, the evidence in the record does not show the facts necessary to establish the basic elements necessary for service connection.  In that regard, there is no indication in the record that the Veteran has ever had a disorder in either foot.  The service treatment records contain no records or notations relevant to any subjective complaints or objective findings or diagnoses in either of the Veteran's feet.  Indeed, Reports of Medical History completed by the Veteran during his enlistment in August 1968 and during his March 1970 separation examination reflect that the Veteran denied expressly having any prior or current history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; or foot trouble.  Physical examinations conducted during the enlistment and separation examinations revealed normal findings of the feet and lower extremities.  Also of significance, no specific complaints or history relating to the feet were reported by the Veteran during those physical examinations.  Given the denial of symptoms at separation, the Board must conclude that any implied assertion of continuity of symptomatology is not credible.  Similarly, post-service treatment records, which relate to VA and naval hospital treatment received by the Veteran from 2003 through 2007, contain no records or notations pertinent to either of the Veteran's feet.  The Veteran has not identified any relevant treatment.  In short, there is simply no evidence in the record that the Veteran has ever treated, much less received a diagnosis, for a disorder in either of his feet either during or after service.

As noted, the Veteran has reported having pain in his feet.  The Board notes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Notwithstanding the Veteran's complaints of foot pain, in the absence of any evidence showing an actual diagnosis or current condition in either of his feet, the Board must conclude that there is no current evidence of a current disability in either foot.

Based on the foregoing analysis, the basic criteria for service connection are not met, and the Veteran is not entitled to service connection for arthritis of the feet.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for arthritis, bilateral feet is denied.


REMAND

In relation to the Veteran's claims for higher initial disability ratings for PTSD and bilateral hearing loss, the Board notes that the Veteran was most recently afforded VA examinations to assess the symptoms and severity of those disabilities in April and May of 2010.

In a subsequent September 2011 statement, the Veteran appeared to indicate that symptoms associated with his PTSD had worsened.  A June 2014 private opinion from H.H.G., Ph.D. indicates that the Veteran's symptoms have progressed to include worsening memory impairment, concentration, anxiety, and depression that were affecting his ability to function occupationally.  On the basis of those private findings, the Veteran's representative argued in an October 2014 brief that the Veteran is currently unemployable.

Overall, the evidence received since the Veteran's VA mental health examination in April 2010 indicates that the Veteran's condition has worsened.  Accordingly, the Veteran should be arranged to undergo a new VA examination of his PTSD in order to determine all current symptoms and manifestations, and the severity thereof.  38 C.F.R. § 3.159(c)(4).

The Veteran asserts also in his NOD that his hearing aids were less effective.  In that regard, the evidence appears to indicate also that the Veteran has experienced some worsening in his hearing acuity.  In view of the same, and as it has been more than five years since the Veteran was last afforded a VA audiology examination, the Veteran should also be afforded a new VA examination to assess the current symptoms and severity of his hearing loss.  38 C.F.R. § 3.159(c)(4).

In his September 2011 statement, the Veteran reported that he had been undergoing mental health counseling at the Central California Veterans Center in Fresno, California.  He reported also that he was receiving VA mental health treatment with a counselor at an unspecified VA medical facility.  Records from the Vet Center and VA counseling received by the Veteran are likely to contain additional information that is crucial to this appeal.  Accordingly, VA must make efforts to obtain those records.  38 C.F.R. § 3.159(c)(2).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his PTSD and hearing loss since September 2007.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.




Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claims of entitlement to a compensable initial disability rating for bilateral hearing loss; an initial disability rating in excess of 30 percent for PTSD; and a TDIU.

The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his PTSD and hearing loss.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for the Central California Veterans Center in Fresno, California, the location of the VA facility where he received the mental health counseling reported in his September 2011 statement, and any other private and/or VA treatment providers who have provided treatment for his PTSD and hearing loss since September 2007.
 
2.  Make efforts to obtain the records for treatment received by the Veteran at the Central California Veterans Center in Fresno, California; the Veteran's reported VA mental health counseling; and any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Arrange for the Veteran to undergo a VA PTSD examination, to be performed by a psychiatrist or psychologist at a VA medical facility, to assess the current symptoms and severity of the Veteran's PTSD. The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD.  The examiner should also comment on the impact of the Veteran's PTSD on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
4.  The Veteran should also be afforded a VA audiology examination to determine the current severity of his hearing loss and any resulting functional effects.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies, to include an interview of the Veteran, audiometric testing, and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  The examiner should also comment upon any functional effects resulting from the Veteran's hearing loss, to include any impairment of activities of daily living and occupational function.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the issues of the Veteran's entitlement to a compensable initial disability rating for bilateral hearing loss; an initial disability rating in excess of 30 percent for PTSD; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


